

	

		II

		Calendar No. 156

		109th CONGRESS

		1st Session

		S. 1317

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 27, 2005

			Mr. Hatch (for himself,

			 Mr. Dodd, Mr.

			 Burr, Mr. Reed,

			 Mr. Ensign, Mrs. Clinton, Ms.

			 Mikulski, Mr. Frist,

			 Mrs. Murray, Mr. Talent, Ms.

			 Collins, Mr. Schumer,

			 Mr. Voinovich, Mr. Harkin, Mr.

			 Brownback, Mr. DeWine,

			 Mr. Roberts, Mrs. Dole, Mrs.

			 Feinstein, Mr. Grassley,

			 Mr. Hagel, and Mr. Durbin) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		

			July 11, 2005

			Reported by Mr. Enzi,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To provide for the collection and

		  maintenance of cord blood units for the treatment of patients and research, and

		  to amend the Public Health Service Act to authorize the Bone Marrow and Cord

		  Blood Cell Transplantation Program to increase the number of transplants for

		  recipients suitably matched to donors of bone marrow and cord

		  blood.

	

	

		1.Short titleThis Act may be cited as the

			 Bone Marrow and Cord Blood Therapy and

			 Research Act of 2005.

		2.Cord blood

			 inventory

			(a)In

			 generalThe Secretary of

			 Health and Human Services shall enter into one-time contracts with qualified

			 cord blood banks to assist in the collection and maintenance of 150,000 new

			 units of high-quality cord blood to be made available for transplantation

			 through the Bone Marrow and Cord Blood Cell Transplantation Program and to

			 carry out the requirements of subsection (b).

			(b)RequirementsThe Secretary shall require each recipient

			 of a contract under this section—

				(1)to acquire, tissue-type, test,

			 cryopreserve, and store donated units of cord blood acquired with the informed

			 consent of the donor in a manner that complies with applicable Federal and

			 State regulations;

				(2)to encourage donation from a genetically

			 diverse population;

				(3)to make cord blood units that are collected

			 pursuant to this section or otherwise and meet all applicable Federal standards

			 available to transplant centers for transplantation;

				(4)to make cord blood units that are

			 collected, but not appropriate for clinical use, available for peer-reviewed

			 research;

				(5)to make data available, as required by the

			 Secretary and consistent with section 379(c)(3) of the Public Health Service

			 Act (42 U.S.C. 274k(c)(3)), as amended by this Act, in a standardized

			 electronic format, as determined by the Secretary, for the Bone Marrow and Cord

			 Blood Cell Transplantation Program; and

				(6)to submit data in a standardized electronic

			 format for inclusion in the stem cell therapeutic outcomes database maintained

			 under section 379A of the Public Health Service

			 Act, as amended by this Act.

				(c)Related cord

			 blood donors

				(1)In

			 generalThe Secretary shall

			 establish a 3-year demonstration project under which qualified cord blood banks

			 receiving a contract under this section may use a portion of the funding under

			 such contract for the collection and storage of cord blood units for a family

			 where a first-degree relative has been diagnosed with a condition that will

			 benefit from transplantation (including selected blood disorders, malignancies,

			 metabolic storage disorders, hemoglobinopathies, and congenital

			 immunodeficiencies) at no cost to such family. Qualified cord blood banks

			 collecting cord blood units under this paragraph shall comply with the

			 requirements of paragraphs (1), (2), (3), and (5) of subsection (b).

				(2)AvailabilityQualified cord blood banks that are

			 operating a program under paragraph (1) shall provide assurances that the cord

			 blood units in such banks will be available for directed transplantation until

			 such time that the cord blood unit is released for transplantation or is

			 transferred by the family to the Bone Marrow and Cord Blood Cell

			 Transplantation Program in accordance with guidance or regulations promulgated

			 by the Secretary.

				(3)InventoryCord blood units collected through the

			 program under this section shall not be counted toward the 150,000 inventory

			 goal under the Bone Marrow and Cord Blood Cell Transplantation Program.

				(4)ReportNot later than 90 days after the date on

			 which the project under paragraph (1) is terminated by the Secretary, the

			 Secretary shall submit to Congress a report on the outcomes of the project that

			 shall include the recommendations of the Secretary with respect to the

			 continuation of such project.

				(d)ApplicationTo seek to enter into a contract under this

			 section, a qualified cord blood bank shall submit an application to the

			 Secretary at such time, in such manner, and containing such information as the

			 Secretary may reasonably require. At a minimum, an application for a contract

			 under this section shall include a requirement that the applicant—

				(1)will participate in the Bone Marrow and

			 Cord Blood Cell Transplantation Program for a period of at least 10

			 years;

				(2)will make cord blood units collected

			 pursuant to this section available through the Bone Marrow and Cord Blood Cell

			 Transplantation Program in perpetuity; and

				(3)if the Secretary determines through an

			 assessment, or through petition by the applicant, that a cord blood bank is no

			 longer operational or does not meet the requirements of section 379(c)(4) of

			 the Public Health Service Act (as added by this Act) and as a result may not

			 distribute the units, transfer the units collected pursuant to this section to

			 another qualified cord blood bank approved by the Secretary to ensure continued

			 availability of cord blood units.

				(e)Duration of

			 contracts

				(1)In

			 generalExcept as provided in

			 paragraph (2), the term of each contract entered into by the Secretary under

			 this section shall be for 10 years. The Secretary shall ensure that Federal

			 funds provided under any such contract terminate on the earlier of—

					(A)the date that is 3 years after the date on

			 which the contract is entered into; or

					(B)September 30, 2010.

					(2)ExtensionsSubject to paragraph (1)(B), the Secretary

			 may extend the period of funding under a contract under this section to exceed

			 a period of 3 years if—

					(A)the Secretary finds that 150,000 new units

			 of high-quality cord blood have not yet been collected pursuant to this

			 section; and

					(B)the Secretary does not receive an

			 application for a contract under this section from any qualified cord blood

			 bank that has not previously entered into a contract under this section or the

			 Secretary determines that the outstanding inventory need cannot be met by the

			 one or more qualified cord blood banks that have submitted an application for a

			 contract under this section.

					(3)PreferenceIn considering contract extensions under

			 paragraph (2), the Secretary shall give preference to qualified cord blood

			 banks that the Secretary determines have demonstrated a superior ability to

			 satisfy the requirements described in subsection (b) and to achieve the overall

			 goals for which the contract was awarded.

				(f)RegulationsThe Secretary may promulgate regulations to

			 carry out this section.

			(g)DefinitionsIn this section:

				(1)The term Bone Marrow and Cord Blood

			 Cell Transplantation Program means the Bone Marrow and Cord Blood Cell

			 Transplantation Program under section 379 of the Public Health Service Act, as amended by this

			 Act.

				(2)The term cord blood donor

			 means a mother who has delivered a baby and consents to donate the neonatal

			 blood remaining in the placenta and umbilical cord after separation from the

			 newborn baby.

				(3)The term cord blood unit means

			 the neonatal blood collected from the placenta and umbilical cord of a single

			 newborn baby.

				(4)The term first-degree relative

			 means a sibling or parent who is one meiosis away from a particular individual

			 in a family.

				(5)The term qualified cord blood

			 bank has the meaning given to that term in section 379(c)(4) of the

			 Public Health Service Act, as amended

			 by this Act.

				(6)The term Secretary means the

			 Secretary of Health and Human Services.

				(h)Authorization of

			 appropriations

				(1)Existing

			 fundsAny amounts

			 appropriated to the Secretary for fiscal year 2004 or 2005 for the purpose of

			 assisting in the collection or maintenance of cord blood shall remain available

			 to the Secretary until the end of fiscal year 2007.

				(2)Subsequent

			 fiscal yearsThere are

			 authorized to be appropriated to the Secretary $15,000,000 for each of fiscal

			 years 2007, 2008, 2009, and 2010 to carry out this section.

				(3)LimitationNot to exceed 5 percent of the amount

			 appropriated under this section in each of fiscal years 2007 through 2009 may

			 be used to carry out the demonstration project under subsection (c).

				3. Bone Marrow and Cord

			 Blood Cell Transplantation Program

			(a)National

			 ProgramSection 379 of the

			 Public Health Service Act (42 U.S.C.

			 274k) is amended to read as follows:

				

					379.National

				Program

						(a)EstablishmentThe Secretary, acting through the

				Administrator of the Health Resources and Services Administration, shall by one

				or more contracts establish and maintain a Bone Marrow and Cord Blood Cell

				Transplantation Program (referred to in this section as the

				Program) that has the purpose of increasing the number of

				transplants for recipients suitably matched to biologically unrelated donors of

				bone marrow and cord blood, and that meets the requirements of this section.

				The Secretary may award a separate contract to perform each of the major

				functions of the Program described in paragraphs (1) and (2) of subsection (c)

				if deemed necessary by the Secretary to operate an effective and efficient

				system that is in the best interest of patients. The Secretary shall conduct a

				separate competition for the initial establishment of the cord blood functions

				of the Program. The Program shall be under the general supervision of the

				Secretary. The Secretary shall establish an Advisory Council to advise, assist,

				consult with, and make recommendations to the Secretary on matters related to

				the activities carried out by the Program. The members of the Advisory Council

				shall be appointed in accordance with the following:

							(1)Each member of the Advisory Council shall

				serve for a term of 2 years, and each such member may serve as many as 3

				consecutive 2-year terms, except that

								(A)such limitations shall not apply to the

				Chair of the Advisory Council (or the Chair-elect) or to the member of the

				Advisory Council who most recently served as the Chair; and

								(B)1 additional consecutive 2-year term may be

				served by any member of the Advisory Council who has no employment, governance,

				or financial affiliation with any donor center, recruitment organization,

				transplant center, or cord blood bank.

								(2)A member of the Advisory Council may

				continue to serve after the expiration of the term of such member until a

				successor is appointed.

							(3)In order to ensure the continuity of the

				Advisory Council, the Advisory Council shall be appointed so that each year the

				terms of approximately one-third of the members of the Advisory Council

				expire.

							(4)The membership of the Advisory

				Council—

								(A)shall include as voting members a balanced

				number of representatives including representatives of marrow donor centers and

				marrow transplant centers, representatives of cord blood banks and

				participating birthing hospitals, recipients of a bone marrow transplant,

				recipients of a cord blood transplant, persons who require such transplants,

				family members of such a recipient or family members of a patient who has

				requested the assistance of the Program in searching for an unrelated donor of

				bone marrow or cord blood, persons with expertise in bone marrow and cord blood

				transplantation, persons with expertise in typing, matching, and transplant

				outcome data analysis, persons with expertise in the social sciences, basic

				scientists with expertise in the biology of adult stem cells, and members of

				the general public; and

								(B)shall include as nonvoting members

				representatives from the Department of Defense Marrow Donor Recruitment and

				Research Program operated by the Department of the Navy, the Division of

				Transplantation of the Health Resources and Services Administration, the Food

				and Drug Administration, and the National Institutes of Health.

								(5)Members of the Advisory Council shall be

				chosen so as to ensure objectivity and balance and reduce the potential for

				conflicts of interest. The Secretary shall establish bylaws and

				procedures—

								(A)to prohibit any member of the Advisory

				Council who has an employment, governance, or financial affiliation with a

				donor center, recruitment organization, transplant center, or cord blood bank

				from participating in any decision that materially affects the center,

				recruitment organization, transplant center, or cord blood bank; and

								(B)to limit the number of members of the

				Advisory Council with any such affiliation.

								(6)The Secretary, acting through the Advisory

				Council, shall submit to the Congress—

								(A)an annual report on the activities carried

				out under this section; and

								(B)not later than 6 months after the date of

				the enactment of the Bone Marrow and Cord Blood Therapy and Research Act of

				2005, a report of recommendations on the scientific factors necessary to define

				a cord blood unit as a high-quality unit.

								(b)AccreditationThe Secretary shall, through a public

				process, recognize one or more accreditation entities for the accreditation of

				cord blood banks.

						(c)Functions

							(1)Bone marrow

				functionsWith respect to

				bone marrow, the Program shall—

								(A)operate a system for listing, searching,

				and facilitating the distribution of bone marrow that is suitably matched to

				candidate patients;

								(B)consistent with paragraph (3), permit

				transplant physicians, other appropriate health care professionals, and

				patients to search by means of electronic access all available bone marrow

				donors listed in the Program;

								(C)carry out a program for the recruitment of

				bone marrow donors in accordance with subsection (d), including with respect to

				increasing the representation of racial and ethnic minority groups (including

				persons of mixed ancestry) in the enrollment of the Program;

								(D)maintain and expand medical contingency

				response capabilities, in coordination with Federal programs, to prepare for

				and respond effectively to biological, chemical, or radiological attacks, and

				other public health emergencies that can damage marrow, so that the capability

				of supporting patients with marrow damage from disease can be used to support

				casualties with marrow damage;

								(E)carry out informational and educational

				activities in accordance with subsection (d);

								(F)at least annually update information to

				account for changes in the status of individuals as potential donors of bone

				marrow;

								(G)provide for a system of patient advocacy

				through the office established under subsection (g);

								(H)provide case management services for any

				potential donor of bone marrow to whom the Program has provided a notice that

				the potential donor may be suitably matched to a particular patient through the

				office established under subsection (g);

								(I)with respect to searches for unrelated

				donors of bone marrow that are conducted through the system under subparagraph

				(A), collect, analyze, and publish data in a standardized electronic format on

				the number and percentage of patients at each of the various stages of the

				search process, including data regarding the furthest stage reached, the number

				and percentage of patients who are unable to complete the search process, and

				the reasons underlying such circumstances;

								(J)support studies and demonstration and

				outreach projects for the purpose of increasing the number of individuals who

				are willing to be marrow donors to ensure a genetically diverse donor pool;

				and

								(K)facilitate and support research to improve

				the availability, efficiency, safety, and cost of transplants from unrelated

				donors and the effectiveness of Program operations.

								(2)Cord blood

				functionsWith respect to

				cord blood, the Program shall—

								(A)operate a system for listing, searching,

				and facilitating the distribution of donated cord blood units that are suitably

				matched to candidate patients and meet all applicable Federal and State

				regulations (including informed consent and Food and Drug Administration

				regulations) from a qualified cord blood bank;

								(B)consistent with paragraph (3), allow

				transplant physicians, other appropriate health care professionals, and

				patients to search by means of electronic access all available cord blood units

				made available through the Program;

								(C)allow transplant physicians and other

				appropriate health care professionals to reserve, as defined by the Secretary,

				a cord blood unit for transplantation;

								(D)support studies and demonstration and

				outreach projects for the purpose of increasing cord blood donation to ensure a

				genetically diverse collection of cord blood units;

								(E)provide for a system of patient advocacy

				through the office established under subsection (g);

								(F)coordinate with the qualified cord blood

				banks to carry out informational and educational activities in accordance with

				subsection (f);

								(G)maintain and expand medical contingency

				response capabilities, in coordination with Federal programs, to prepare for

				and respond effectively to biological, chemical, or radiological attacks, and

				other public health emergencies that can damage marrow, so that the capability

				of supporting patients with marrow damage from disease can be used to support

				casualties with marrow damage; and

								(H)with respect to the system under

				subparagraph (A), collect, analyze, and publish data in a standardized

				electronic format, as required by the Secretary, on the number and percentage

				of patients at each of the various stages of the search process, including data

				regarding the furthest stage reached, the number and percentage of patients who

				are unable to complete the search process, and the reasons underlying such

				circumstances.

								(3)Single point of

				access; submission of data

								(A)Single point of

				accessThe Secretary shall

				ensure that health care professionals and patients are able to, at a minimum,

				locate, consistent with the functions described in paragraphs (1)(A) and

				(2)(A), cells from bone marrow donors and cord blood units through a single

				electronic point of access.

								(B)Standard

				dataThe Secretary shall

				require all recipients of contracts under this section to make available a

				standard dataset for purposes of subparagraph (A) in a standardized electronic

				format the enables transplant physicians to compare among and between bone

				marrow donors and cord blood units to ensure the best possible match for the

				patient.

								(4)DefinitionThe term qualified cord blood

				bank means a cord blood bank that—

								(A)has obtained all applicable Federal and

				State licenses, certifications, registrations (including pursuant to the

				regulations of the Food and Drug Administration), and other authorizations

				required to operate and maintain a cord blood bank;

								(B)has implemented donor screening, cord blood

				collection practices, and processing methods intended to protect the health and

				safety of donors and transplant recipients to improve transplant outcomes,

				including with respect to the transmission of potentially harmful infections

				and other diseases;

								(C)is accredited by an accreditation entity

				recognized by the Secretary under subsection (b);

								(D)has established a system of strict

				confidentiality to protect the identity and privacy of patients and donors in

				accordance with existing Federal and State law;

								(E)has established a system for encouraging

				donation by a genetically diverse group of donors; and

								(F)has established a system to confidentially

				maintain linkage between a cord blood unit and a maternal donor.

								(d)Bone marrow

				recruitment; priorities; information and education

							(1)Recruitment;

				prioritiesThe Program shall

				carry out activities for the recruitment of bone marrow donors. Such

				recruitment program shall identify populations that are underrepresented among

				potential donors enrolled with the Program. In the case of populations that are

				identified under the preceding sentence:

								(A)The Program shall give priority to carrying

				out activities under this part to increase representation for such populations

				in order to enable a member of such a population, to the extent practicable, to

				have a probability of finding a suitable unrelated donor that is comparable to

				the probability that an individual who is not a member of an underrepresented

				population would have.

								(B)The Program shall consider racial and

				ethnic minority groups (including persons of mixed ancestry) to be populations

				that have been identified for purposes of this paragraph, and shall carry out

				subparagraph (A) with respect to such populations.

								(2)Information and

				education regarding recruitment; testing and enrollment

								(A)In

				generalThe Program shall

				carry out informational and educational activities, in coordination with organ

				donation public awareness campaigns operated through the Department of Health

				and Human Services, for purposes of recruiting individuals to serve as donors

				of bone marrow, and shall test and enroll with the Program potential bone

				marrow donors. Such information and educational activities shall include the

				following:

									(i)Making information available to the general

				public, including information describing the needs of patients with respect to

				donors of bone marrow.

									(ii)Educating and providing information to

				individuals who are willing to serve as potential bone marrow donors.

									(iii)Training individuals in requesting

				individuals to serve as potential bone marrow donors.

									(B)PrioritiesIn carrying out informational and

				educational activities under subparagraph (A), the Program shall give priority

				to recruiting individuals to serve as donors of bone marrow for populations

				that are identified under paragraph (1).

								(3)Transplantation

				as treatment optionIn

				addition to activities regarding recruitment, the recruitment program under

				paragraph (1) shall provide information to physicians, other health care

				professionals, and the public regarding bone marrow transplants from unrelated

				donors as a treatment option.

							(4)Implementation

				of subsectionThe

				requirements of this subsection shall be carried out by the entity that has

				been awarded a contract by the Secretary under subsection (a) to carry out the

				functions described in subsection (c)(1).

							(e)Bone marrow

				criteria, standards, and proceduresThe Secretary shall enforce, for

				participating entities, including the Program, individual marrow donor centers,

				marrow donor registries, marrow collection centers, and marrow transplant

				centers—

							(1)quality standards and standards for tissue

				typing, obtaining the informed consent of donors, and providing patient

				advocacy;

							(2)donor selection criteria, based on

				established medical criteria, to protect both the donor and the recipient and

				to prevent the transmission of potentially harmful infectious diseases such as

				the viruses that cause hepatitis and the etiologic agent for Acquired Immune

				Deficiency Syndrome;

							(3)procedures to ensure the proper collection

				and transportation of the marrow;

							(4)standards for the system for patient

				advocacy operated under subsection (g), including standards requiring the

				provision of appropriate information (at the start of the search process and

				throughout the process) to patients and their families and physicians;

							(5)standards that—

								(A)require the establishment of a system of

				strict confidentiality of records relating to the identity, address, HLA type,

				and managing marrow donor center for marrow donors and potential marrow donors;

				and

								(B)prescribe the purposes for which the

				records described in subparagraph (A) may be disclosed, and the circumstances

				and extent of the disclosure; and

								(6)in the case of a marrow donor center or

				marrow donor registry participating in the program, procedures to ensure the

				establishment of a method for integrating donor files, searches, and general

				procedures of the center or registry with the Program.

							(f)Cord blood

				recruitment; priorities; information and education

							(1)Recruitment;

				prioritiesThe Program shall

				support activities, in cooperation with qualified cord blood banks, for the

				recruitment of cord blood donors. Such recruitment program shall identify

				populations that are underrepresented among cord blood donors. In the case of

				populations that are identified under the preceding sentence:

								(A)The Program shall give priority to

				supporting activities under this part to increase representation for such

				populations in order to enable a member of such a population, to the extent

				practicable, to have a probability of finding a suitable cord blood unit that

				is comparable to the probability that an individual who is not a member of an

				underrepresented population would have.

								(B)The Program shall consider racial and

				ethnic minority groups (including persons of mixed ancestry) to be populations

				that have been identified for purposes of this paragraph, and shall support

				activities under subparagraph (A) with respect to such populations.

								(2)Information and

				education regarding recruitment; testing and donation

								(A)In

				generalIn carrying out the

				recruitment program under paragraph (1), the Program shall support

				informational and educational activities in coordination with qualified cord

				blood banks and organ donation public awareness campaigns operated through the

				Department of Health and Human Services, for purposes of recruiting pregnant

				women to serve as donors of cord blood. Such information and educational

				activities shall include the following:

									(i)Making information available to the general

				public, including information describing the needs of patients with respect to

				cord blood units.

									(ii)Educating and providing information to

				pregnant women who are willing to donate cord blood units.

									(iii)Training individuals in requesting pregnant

				women to serve as cord blood donors.

									(B)PrioritiesIn carrying out informational and

				educational activities under subparagraph (A), the Program shall give priority

				to supporting the recruitment of pregnant women to serve as donors of cord

				blood for populations that are identified under paragraph (1).

								(3)Transplantation

				as treatment optionIn

				addition to activities regarding recruitment, the recruitment program under

				paragraph (1) shall provide information to physicians, other health care

				professionals, and the public regarding cord blood transplants from donors as a

				treatment option.

							(4)Implementation

				of subsectionThe

				requirements of this subsection shall be carried out by the entity that has

				been awarded a contract by the Secretary under subsection (a) to carry out the

				functions described in subsection (c)(2).

							(g)Patient advocacy

				and case management for bone marrow and cord blood

							(1)In

				generalThe Secretary shall

				establish and maintain, through a contract or other means determined

				appropriate by the Secretary, an office of patient advocacy (in this subsection

				referred to as the Office).

							(2)General

				functionsThe Office shall

				meet the following requirements:

								(A)The Office shall be headed by a

				director.

								(B)The Office shall be staffed by individuals

				with expertise in bone marrow and cord blood therapy covered under the

				Program.

								(C)The Office shall operate a system for

				patient advocacy, which shall be separate from mechanisms for donor advocacy,

				and which shall serve patients for whom the Program is conducting, or has been

				requested to conduct, a search for a bone marrow donor or cord blood

				unit.

								(D)In the case of such a patient, the Office

				shall serve as an advocate for the patient by directly providing to the patient

				(or family members, physicians, or other individuals acting on behalf of the

				patient) individualized services with respect to efficiently utilizing the

				system under paragraphs (1) and (2) of subsection (c) to conduct an ongoing

				search for a bone marrow donor or cord blood unit and assist with information

				regarding third party payor matters.

								(E)In carrying out subparagraph (D), the

				Office shall monitor the system under paragraphs (1) and (2) of subsection (c)

				to determine whether the search needs of the patient involved are being met,

				including with respect to the following:

									(i)Periodically providing to the patient (or

				an individual acting on behalf of the patient) information regarding bone

				marrow donors or cord blood units that are suitably matched to the patient, and

				other information regarding the progress being made in the search.

									(ii)Informing the patient (or such other

				individual) if the search has been interrupted or discontinued.

									(iii)Identifying and resolving problems in the

				search, to the extent practicable.

									(F)The Office shall ensure that the following

				data are made available to patients:

									(i)The resources available through the

				Program.

									(ii)A comparison of transplant centers

				regarding search and other costs that prior to transplantation are charged to

				patients by transplant centers.

									(iii)The post-transplant outcomes for individual

				transplant centers.

									(iv)Information concerning issues that patients

				may face after a transplant.

									(v)Such other information as the Program

				determines to be appropriate.

									(G)The Office shall conduct surveys of

				patients (or family members, physicians, or other individuals acting on behalf

				of patients) to determine the extent of satisfaction with the system for

				patient advocacy under this subsection, and to identify ways in which the

				system can be improved to best meet the needs of patients.

								(3)Case

				management

								(A)In

				generalIn serving as an

				advocate for a patient under paragraph (2), the Office shall provide

				individualized case management services directly to the patient (or family

				members, physicians, or other individuals acting on behalf of the patient),

				including—

									(i)individualized case assessment; and

									(ii)the functions described in paragraph (2)(D)

				(relating to progress in the search process).

									(B)Postsearch

				functionsIn addition to the

				case management services described in paragraph (1) for patients, the Office

				shall, on behalf of patients who have completed the search for a bone marrow

				donor or cord blood unit, provide information and education on the process of

				receiving a transplant, including the post-transplant process.

								(h)Comment

				proceduresThe Secretary

				shall establish and provide information to the public on procedures under which

				the Secretary shall receive and consider comments from interested persons

				relating to the manner in which the Program is carrying out the duties of the

				Program.

						(i)ConsultationIn developing policies affecting the

				Program, the Secretary shall consult with the Advisory Council, the Department

				of Defense Marrow Donor Recruitment and Research Program operated by the

				Department of the Navy, and the board of directors of each entity awarded a

				contract under this section.

						(j)Contracts

							(1)ApplicationTo be eligible to enter into a contract

				under this section, an entity shall submit to the Secretary and obtain approval

				of an application at such time, in such manner, and containing such information

				as the Secretary shall by regulation prescribe.

							(2)ConsiderationsIn awarding contracts under this section,

				the Secretary shall give consideration to the continued safety of donors and

				patients and other factors deemed appropriate by the Secretary.

							(k)EligibilityEntities eligible to receive a contract

				under this section shall include private nonprofit entities.

						(l)Records

							(1)RecordkeepingEach recipient of a contract or subcontract

				under subsection (a) shall keep such records as the Secretary shall prescribe,

				including records that fully disclose the amount and disposition by the

				recipient of the proceeds of the contract, the total cost of the undertaking in

				connection with which the contract was made, and the amount of the portion of

				the cost of the undertaking supplied by other sources, and such other records

				as will facilitate an effective audit.

							(2)Examination of

				recordsThe Secretary and the

				Comptroller General of the United States shall have access to any books,

				documents, papers, and records of the recipient of a contract or subcontract

				entered into under this section that are pertinent to the contract, for the

				purpose of conducting audits and examinations.

							(m)Penalties for

				disclosureAny person who

				discloses the content of any record referred to in subsection (c)(4)(D) or

				(e)(5)(A) without the prior written consent of the donor or potential donor

				with respect to whom the record is maintained, or in violation of the standards

				described in subsection (e)(5)(B), shall be imprisoned for not more than 2

				years or fined in accordance with title 18, United States Code, or

				both.

						.

			(b)Stem cell

			 therapeutic outcomes databaseSection 379A of the

			 Public Health Service Act (42 U.S.C.

			 274l) is amended to read as follows:

				

					379A.Stem cell

				therapeutic outcomes database

						(a)EstablishmentThe Secretary shall by contract establish

				and maintain a scientific database of information relating to patients who have

				been recipients of a stem cell therapeutics product (including bone marrow,

				cord blood, or other such product) from a donor.

						(b)InformationThe outcomes database shall include

				information in a standardized electronic format with respect to patients

				described in subsection (a), diagnosis, transplant procedures, results,

				long-term follow-up, and such other information as the Secretary determines to

				be appropriate, to conduct an ongoing evaluation of the scientific and clinical

				status of transplantation involving recipients of a stem cell therapeutics

				product from a donor.

						(c)Annual report on

				patient outcomesThe

				Secretary shall require the entity awarded a contract under this section to

				submit to the Secretary an annual report concerning patient outcomes with

				respect to each transplant center, based on data collected and maintained by

				the entity pursuant to this section.

						(d)Publicly

				available dataThe outcomes

				database shall make relevant scientific information not containing individually

				identifiable information available to the public in the form of summaries and

				data sets to encourage medical research and to provide information to

				transplant programs, physicians, patients, entities awarded a contract under

				section 379 donor registries, and cord blood

				banks.

						.

			(c)DefinitionsPart I of title III of the

			 Public Health Service Act (42 U.S.C.

			 274k et seq.) is amended by inserting after section 379A the following:

				

					379A–1.DefinitionsIn this part:

						(1)The term Advisory Council

				means the advisory council established by the Secretary under section

				379(a)(1).

						(2)The term bone marrow means the

				cells found in adult bone marrow and peripheral blood.

						(3)The term outcomes database

				means the database established by the Secretary under section 379A.

						(4)The term Program means the

				Bone Marrow and Cord Blood Cell Transplantation Program established under

				section

				379.

						.

			(d)Authorization of

			 appropriationsSection 379B

			 of the Public Health Service Act (42

			 U.S.C. 274m) is amended to read as follows:

				

					379B.Authorization of

				appropriations

						For the purpose of carrying out this part,

				there are authorized to be appropriated $34,000,000 for fiscal year 2006 and

				$38,000,000 for each of fiscal years 2007 through

				2010.

						.

			(e)Conforming

			 amendmentsPart I of title

			 III of the Public Health Service Act

			 (42 U.S.C. 274k et seq.) is amended in the part heading, by striking

			 NATIONAL BONE MARROW DONOR

			 REGISTRY and inserting BONE MARROW AND CORD BLOOD CELL TRANSPLANTATION

			 PROGRAM.

			4.Report on licensure of

			 cord blood unitsNot later

			 than 90 days after the date of enactment of this Act, the Secretary of Health

			 and Human Services, in consultation with the Commissioner of Food and Drugs,

			 shall submit to Congress a report concerning the progress made by the Food and

			 Drug Administration in developing requirements for the licensing of cord blood

			 units.

		

	

		1.Short titleThis Act may be cited as the

			 Stem Cell Therapeutic and Research Act

			 of 2005.

		2.Cord blood

			 inventory

			(a)In

			 generalThe Secretary of Health and Human Services shall enter

			 into one-time contracts with qualified cord blood banks to assist in the

			 collection and maintenance of 150,000 new units of high-quality cord blood to

			 be made available for transplantation through the C.W. Bill Young Cell

			 Transplantation Program and to carry out the requirements of subsection

			 (b).

			(b)RequirementsThe

			 Secretary shall require each recipient of a contract under this section—

				(1)to acquire, tissue-type,

			 test, cryopreserve, and store donated units of cord blood acquired with the

			 informed consent of the donor, as determined by the Secretary pursuant to

			 section 379(c) of the Public Health Service Act, in a manner that complies with

			 applicable Federal and State regulations;

				(2)to encourage donation

			 from a genetically diverse population;

				(3)to make cord blood units

			 that are collected pursuant to this section or otherwise and meet all

			 applicable Federal standards available to transplant centers for

			 transplantation;

				(4)to make cord blood units

			 that are collected, but not appropriate for clinical use, available for

			 peer-reviewed research;

				(5)to make data available,

			 as required by the Secretary and consistent with section 379(d)(3) of the

			 Public Health Service Act (42 U.S.C. 274k(d)(3)), as amended by this Act, in a

			 standardized electronic format, as determined by the Secretary, for the C.W.

			 Bill Young Cell Transplantation Program; and

				(6)to submit data in a

			 standardized electronic format for inclusion in the stem cell therapeutic

			 outcomes database maintained under section 379A of the

			 Public Health Service Act, as amended

			 by this Act.

				(c)Related cord blood

			 donors

				(1)In

			 generalThe Secretary shall establish a 3-year demonstration

			 project under which qualified cord blood banks receiving a contract under this

			 section may use a portion of the funding under such contract for the collection

			 and storage of cord blood units for a family where a first-degree relative has

			 been diagnosed with a condition that will benefit from transplantation

			 (including selected blood disorders, malignancies, metabolic storage disorders,

			 hemoglobinopathies, and congenital immunodeficiencies) at no cost to such

			 family. Qualified cord blood banks collecting cord blood units under this

			 paragraph shall comply with the requirements of paragraphs (1), (2), (3), and

			 (5) of subsection (b).

				(2)AvailabilityQualified

			 cord blood banks that are operating a program under paragraph (1) shall provide

			 assurances that the cord blood units in such banks will be available for

			 directed transplantation until such time that the cord blood unit is released

			 for transplantation or is transferred by the family to the C.W. Bill Young Cell

			 Transplantation Program in accordance with guidance or regulations promulgated

			 by the Secretary.

				(3)InventoryCord

			 blood units collected through the program under this section shall not be

			 counted toward the 150,000 inventory goal under the C.W. Bill Young Cell

			 Transplantation Program.

				(4)ReportNot

			 later than 90 days after the date on which the project under paragraph (1) is

			 terminated by the Secretary, the Secretary shall submit to Congress a report on

			 the outcomes of the project that shall include the recommendations of the

			 Secretary with respect to the continuation of such project.

				(d)ApplicationTo

			 seek to enter into a contract under this section, a qualified cord blood bank

			 shall submit an application to the Secretary at such time, in such manner, and

			 containing such information as the Secretary may reasonably require. At a

			 minimum, an application for a contract under this section shall include a

			 requirement that the applicant—

				(1)will participate in the

			 C.W. Bill Young Cell Transplantation Program for a period of at least 10

			 years;

				(2)will make cord blood

			 units collected pursuant to this section available through the C.W. Bill Young

			 Cell Transplantation Program in perpetuity or for such time as determined

			 viable by the Secretary; and

				(3)if the Secretary

			 determines through an assessment, or through petition by the applicant, that a

			 cord blood bank is no longer operational or does not meet the requirements of

			 section 379(d)(4) of the Public Health Service Act (as added by this Act) and

			 as a result may not distribute the units, transfer the units collected pursuant

			 to this section to another qualified cord blood bank approved by the Secretary

			 to ensure continued availability of cord blood units.

				(e)Duration of

			 contracts

				(1)In

			 generalExcept as provided in paragraph (2), the term of each

			 contract entered into by the Secretary under this section shall be for 10

			 years. The Secretary shall ensure that no Federal funds shall be obligated

			 under any such contract after the earlier of—

					(A)the date that is 3 years

			 after the date on which the contract is entered into; or

					(B)September 30,

			 2010.

					(2)ExtensionsSubject

			 to paragraph (1)(B), the Secretary may extend the period of funding under a

			 contract under this section to exceed a period of 3 years if—

					(A)the Secretary finds that

			 150,000 new units of high-quality cord blood have not yet been collected

			 pursuant to this section; and

					(B)the Secretary does not

			 receive an application for a contract under this section from any qualified

			 cord blood bank that has not previously entered into a contract under this

			 section or the Secretary determines that the outstanding inventory need cannot

			 be met by the one or more qualified cord blood banks that have submitted an

			 application for a contract under this section.

					(3)PreferenceIn

			 considering contract extensions under paragraph (2), the Secretary shall give

			 preference to qualified cord blood banks that the Secretary determines have

			 demonstrated a superior ability to satisfy the requirements described in

			 subsection (b) and to achieve the overall goals for which the contract was

			 awarded.

				(f)RegulationsThe

			 Secretary may promulgate regulations to carry out this section.

			(g)DefinitionsIn

			 this section:

				(1)The term C. W. Bill

			 Young Cell Transplantation Program means

			 the C.W. Bill Young Cell Transplantation Program under section 379 of the

			 Public Health Service Act, as amended

			 by this Act.

				(2)The term cord blood

			 donor means a mother who has delivered a baby and consents to donate the

			 neonatal blood remaining in the placenta and umbilical cord after separation

			 from the newborn baby.

				(3)The term cord blood

			 unit means the neonatal blood collected from the placenta and umbilical

			 cord of a single newborn baby.

				(4)The term

			 first-degree relative means a sibling or parent who is one meiosis

			 away from a particular individual in a family.

				(5)The term qualified

			 cord blood bank has the meaning given to that term in section 379(d)(4)

			 of the Public Health Service Act, as

			 amended by this Act.

				(6)The term

			 Secretary means the Secretary of Health and Human Services.

				(h)Authorization of

			 appropriations

				(1)Existing

			 fundsAny amounts appropriated to the Secretary for fiscal year

			 2004 or 2005 for the purpose of assisting in the collection or maintenance of

			 cord blood shall remain available to the Secretary until the end of fiscal year

			 2007.

				(2)Subsequent fiscal

			 yearsThere are authorized to be appropriated to the Secretary

			 $15,000,000 for each of fiscal years 2007, 2008, 2009, and 2010 to carry out

			 this section.

				(3)LimitationNot

			 to exceed 5 percent of the amount appropriated under this section in each of

			 fiscal years 2007 through 2009 may be used to carry out the demonstration

			 project under subsection (c).

				3. C.W. Bill Young Cell

			 Transplantation Program

			(a)National

			 ProgramSection 379 of the Public

			 Health Service Act (42 U.S.C. 274k) is amended to read as

			 follows:

				

					379.National

				Program

						(a)EstablishmentThe

				Secretary, acting through the Administrator of the Health Resources and

				Services Administration, shall by one or more contracts establish and maintain

				a C.W. Bill Young Cell Transplantation Program (referred to in this section as

				the Program), successor to the National Bone Marrow Donor

				Registry, that has the purpose of increasing the number of transplants for

				recipients suitably matched to biologically unrelated donors of bone marrow and

				cord blood, and that meets the requirements of this section. The Secretary may

				award a separate contract to perform each of the major functions of the Program

				described in paragraphs (1) and (2) of subsection (d) if deemed necessary by

				the Secretary to operate an effective and efficient system that is in the best

				interest of patients. The Secretary shall conduct a separate competition for

				the initial establishment of the cord blood functions of the Program. The

				Program shall be under the general supervision of the Secretary. The Secretary

				shall establish an Advisory Council to advise, assist, consult with, and make

				recommendations to the Secretary on matters related to the activities carried

				out by the Program. The members of the Advisory Council shall be appointed in

				accordance with the following:

							(1)Each member of the

				Advisory Council shall serve for a term of 2 years, and each such member may

				serve as many as 3 consecutive 2-year terms, except that

								(A)such limitations shall

				not apply to the Chair of the Advisory Council (or the Chair-elect) or to the

				member of the Advisory Council who most recently served as the Chair;

				and

								(B)1 additional consecutive 2-year term may be

				served by any member of the Advisory Council who has no employment, governance,

				or financial affiliation with any donor center, recruitment organization,

				transplant center, or cord blood bank.

								(2)A member of the Advisory

				Council may continue to serve after the expiration of the term of such member

				until a successor is appointed.

							(3)In order to ensure the

				continuity of the Advisory Council, the Advisory Council shall be appointed so

				that each year the terms of approximately one-third of the members of the

				Advisory Council expire.

							(4)The membership of the

				Advisory Council—

								(A)shall include as voting

				members a balanced number of representatives including representatives of

				marrow donor centers and marrow transplant centers, representatives of cord

				blood banks and participating birthing hospitals, recipients of a bone marrow

				transplant, recipients of a cord blood transplant, persons who require such

				transplants, family members of such a recipient or family members of a patient

				who has requested the assistance of the Program in searching for an unrelated

				donor of bone marrow or cord blood, persons with expertise in bone marrow and

				cord blood transplantation, persons with expertise in typing, matching, and

				transplant outcome data analysis, persons with expertise in the social

				sciences, basic scientists with expertise in the biology of adult stem cells,

				and members of the general public; and

								(B)shall include as nonvoting members

				representatives from the Department of Defense Marrow Donor Recruitment and

				Research Program operated by the Department of the Navy, the Division of

				Transplantation of the Health Resources and Services Administration, the Food

				and Drug Administration, and the National Institutes of Health.

								(5)Members of the Advisory

				Council shall be chosen so as to ensure objectivity and balance and reduce the

				potential for conflicts of interest. The Secretary shall establish bylaws and

				procedures—

								(A)to prohibit any member of

				the Advisory Council who has an employment, governance, or financial

				affiliation with a donor center, recruitment organization, transplant center,

				or cord blood bank from participating in any decision that materially affects

				the center, recruitment organization, transplant center, or cord blood bank;

				and

								(B)to limit the number of

				members of the Advisory Council with any such affiliation.

								(6)The Secretary, acting

				through the Advisory Council, shall submit to the Congress—

								(A)an annual report on the

				activities carried out under this section; and

								(B)not later than 6 months

				after the date of the enactment of the Stem

				Cell Therapeutic and Research Act of 2005, a report of

				recommendations on the scientific factors necessary to define a cord blood unit

				as a high-quality unit.

								(b)AccreditationThe

				Secretary shall, through a public process, recognize one or more accreditation

				entities for the accreditation of cord blood banks.

						(c)Informed

				consentThe Secretary shall, through a public process, examine

				issues of informed consent, including—

							(1)the appropriate timing of

				such consent; and

							(2)the information provided

				to the maternal donor regarding all of her medically appropriate cord blood

				options.

							Based on such examination, the Secretary

				shall require that the standards used by the accreditation entities recognized

				under subsection (b) ensure that a cord blood unit is acquired with the

				informed consent of the maternal donor.(d)Functions

							(1)Bone marrow

				functionsWith respect to bone marrow, the Program shall—

								(A)operate a system for

				identifying, matching, and facilitating the distribution of bone marrow that is

				suitably matched to candidate patients;

								(B)consistent with paragraph

				(3), permit transplant physicians, other appropriate health care professionals,

				and patients to search by means of electronic access all available bone marrow

				donors listed in the Program;

								(C)carry out a program for

				the recruitment of bone marrow donors in accordance with subsection (e),

				including with respect to increasing the representation of racial and ethnic

				minority groups (including persons of mixed ancestry) in the enrollment of the

				Program;

								(D)maintain and expand

				medical contingency response capabilities, in coordination with Federal

				programs, to prepare for and respond effectively to biological, chemical, or

				radiological attacks, and other public health emergencies that can damage

				marrow, so that the capability of supporting patients with marrow damage from

				disease can be used to support casualties with marrow damage;

								(E)carry out informational

				and educational activities in accordance with subsection (e);

								(F)at least annually update

				information to account for changes in the status of individuals as potential

				donors of bone marrow;

								(G)provide for a system of

				patient advocacy through the office established under subsection (h);

								(H)provide case management

				services for any potential donor of bone marrow to whom the Program has

				provided a notice that the potential donor may be suitably matched to a

				particular patient through the office established under subsection (h);

								(I)with respect to searches

				for unrelated donors of bone marrow that are conducted through the system under

				subparagraph (A), collect, analyze, and publish data in a standardized

				electronic format on the number and percentage of patients at each of the

				various stages of the search process, including data regarding the furthest

				stage reached, the number and percentage of patients who are unable to complete

				the search process, and the reasons underlying such circumstances;

								(J)support studies and

				demonstration and outreach projects for the purpose of increasing the number of

				individuals who are willing to be marrow donors to ensure a genetically diverse

				donor pool; and

								(K)facilitate research with

				the appropriate Federal agencies to improve the availability, efficiency,

				safety, and cost of transplants from unrelated donors and the effectiveness of

				Program operations.

								(2)Cord blood

				functionsWith respect to cord blood, the Program shall—

								(A)operate a system for

				identifying, matching, and facilitating the distribution of donated cord blood

				units that are suitably matched to candidate patients and meet all applicable

				Federal and State regulations (including informed consent and Food and Drug

				Administration regulations) from a qualified cord blood bank;

								(B)consistent with paragraph

				(3), allow transplant physicians, other appropriate health care professionals,

				and patients to search by means of electronic access all available cord blood

				units made available through the Program;

								(C)allow transplant

				physicians and other appropriate health care professionals to reserve, as

				defined by the Secretary, a cord blood unit for transplantation;

								(D)support studies and

				demonstration and outreach projects for the purpose of increasing cord blood

				donation to ensure a genetically diverse collection of cord blood units;

								(E)provide for a system of

				patient advocacy through the office established under subsection (h);

								(F)coordinate with the

				qualified cord blood banks to support informational and educational activities

				in accordance with subsection (g);

								(G)maintain and expand

				medical contingency response capabilities, in coordination with Federal

				programs, to prepare for and respond effectively to biological, chemical, or

				radiological attacks, and other public health emergencies that can damage

				marrow, so that the capability of supporting patients with marrow damage from

				disease can be used to support casualties with marrow damage; and

								(H)with respect to the

				system under subparagraph (A), collect, analyze, and publish data in a

				standardized electronic format, as required by the Secretary, on the number and

				percentage of patients at each of the various stages of the search process,

				including data regarding the furthest stage reached, the number and percentage

				of patients who are unable to complete the search process, and the reasons

				underlying such circumstances.

								(3)Single point of access;

				standard data

								(A)Single point of

				accessThe Secretary shall ensure that health care professionals

				and patients are able to search electronically for and facilitate access to, in

				the manner and to the extent defined by the Secretary and consistent with the

				functions described in paragraphs (1)(A) and (2)(A), cells from bone marrow

				donors and cord blood units through a single point of access.

								(B)Standard

				dataThe Secretary shall require all recipients of contracts

				under this section to make available a standard dataset for purposes of

				subparagraph (A) in a standardized electronic format that enables transplant

				physicians to compare among and between bone marrow donors and cord blood units

				to ensure the best possible match for the patient.

								(4)DefinitionThe

				term qualified cord blood bank means a cord blood bank

				that—

								(A)has obtained all

				applicable Federal and State licenses, certifications, registrations (including

				pursuant to the regulations of the Food and Drug Administration), and other

				authorizations required to operate and maintain a cord blood bank;

								(B)has implemented donor

				screening, cord blood collection practices, and processing methods intended to

				protect the health and safety of donors and transplant recipients to improve

				transplant outcomes, including with respect to the transmission of potentially

				harmful infections and other diseases;

								(C)is accredited by an

				accreditation entity recognized by the Secretary under subsection (b);

								(D)has established a system

				of strict confidentiality to protect the identity and privacy of patients and

				donors in accordance with existing Federal and State law;

								(E)has established a system

				for encouraging donation by a genetically diverse group of donors; and

								(F)has established a system

				to confidentially maintain linkage between a cord blood unit and a maternal

				donor.

								(e)Bone marrow

				recruitment; priorities; information and education

							(1)Recruitment;

				prioritiesThe Program shall carry out activities for the

				recruitment of bone marrow donors. Such recruitment program shall identify

				populations that are underrepresented among potential donors enrolled with the

				Program. In the case of populations that are identified under the preceding

				sentence:

								(A)The Program shall give

				priority to carrying out activities under this part to increase representation

				for such populations in order to enable a member of such a population, to the

				extent practicable, to have a probability of finding a suitable unrelated donor

				that is comparable to the probability that an individual who is not a member of

				an underrepresented population would have.

								(B)The Program shall

				consider racial and ethnic minority groups (including persons of mixed

				ancestry) to be populations that have been identified for purposes of this

				paragraph, and shall carry out subparagraph (A) with respect to such

				populations.

								(2)Information and

				education regarding recruitment; testing and enrollment

								(A)In

				generalThe Program shall carry out informational and educational

				activities, in coordination with organ donation public awareness campaigns

				operated through the Department of Health and Human Services, for purposes of

				recruiting individuals to serve as donors of bone marrow, and shall test and

				enroll with the Program potential bone marrow donors. Such information and

				educational activities shall include the following:

									(i)Making information

				available to the general public, including information describing the needs of

				patients with respect to donors of bone marrow.

									(ii)Educating and providing

				information to individuals who are willing to serve as potential bone marrow

				donors.

									(iii)Training individuals in

				requesting individuals to serve as potential bone marrow donors.

									(B)PrioritiesIn

				carrying out informational and educational activities under subparagraph (A),

				the Program shall give priority to recruiting individuals to serve as donors of

				bone marrow for populations that are identified under paragraph (1).

								(3)Transplantation as

				treatment optionIn addition to activities regarding recruitment,

				the recruitment program under paragraph (1) shall provide information to

				physicians, other health care professionals, and the public regarding bone

				marrow transplants from unrelated donors as a treatment option.

							(4)Implementation of

				subsectionThe requirements of this subsection shall be carried

				out by the entity that has been awarded a contract by the Secretary under

				subsection (a) to carry out the functions described in subsection

				(d)(1).

							(f)Bone marrow criteria,

				standards, and proceduresThe Secretary shall enforce, for

				participating entities, including the Program, individual marrow donor centers,

				marrow donor registries, marrow collection centers, and marrow transplant

				centers—

							(1)quality standards and

				standards for tissue typing, obtaining the informed consent of donors, and

				providing patient advocacy;

							(2)donor selection criteria,

				based on established medical criteria, to protect both the donor and the

				recipient and to prevent the transmission of potentially harmful infectious

				diseases such as the viruses that cause hepatitis and the etiologic agent for

				Acquired Immune Deficiency Syndrome;

							(3)procedures to ensure the

				proper collection and transportation of the marrow;

							(4)standards for the system

				for patient advocacy operated under subsection (h), including standards

				requiring the provision of appropriate information (at the start of the search

				process and throughout the process) to patients and their families and

				physicians;

							(5)standards that—

								(A)require the establishment

				of a system of strict confidentiality of records relating to the identity,

				address, HLA type, and managing marrow donor center for marrow donors and

				potential marrow donors; and

								(B)prescribe the purposes

				for which the records described in subparagraph (A) may be disclosed, and the

				circumstances and extent of the disclosure; and

								(6)in the case of a marrow

				donor center or marrow donor registry participating in the program, procedures

				to ensure the establishment of a method for integrating donor files, searches,

				and general procedures of the center or registry with the Program.

							(g)Cord blood recruitment;

				priorities; information and education

							(1)Recruitment;

				prioritiesThe Program shall support activities, in cooperation

				with qualified cord blood banks, for the recruitment of cord blood donors. Such

				recruitment program shall identify populations that are underrepresented among

				cord blood donors. In the case of populations that are identified under the

				preceding sentence:

								(A)The Program shall give

				priority to supporting activities under this part to increase representation

				for such populations in order to enable a member of such a population, to the

				extent practicable, to have a probability of finding a suitable cord blood unit

				that is comparable to the probability that an individual who is not a member of

				an underrepresented population would have.

								(B)The Program shall

				consider racial and ethnic minority groups (including persons of mixed

				ancestry) to be populations that have been identified for purposes of this

				paragraph, and shall support activities under subparagraph (A) with respect to

				such populations.

								(2)Information and

				education regarding recruitment; testing and donation

								(A)In

				generalIn carrying out the recruitment program under paragraph

				(1), the Program shall support informational and educational activities in

				coordination with qualified cord blood banks and organ donation public

				awareness campaigns operated through the Department of Health and Human

				Services, for purposes of recruiting pregnant women to serve as donors of cord

				blood. Such information and educational activities shall include the

				following:

									(i)Making information

				available to the general public, including information describing the needs of

				patients with respect to cord blood units.

									(ii)Educating and providing

				information to pregnant women who are willing to donate cord blood

				units.

									(iii)Training individuals in

				requesting pregnant women to serve as cord blood donors.

									(B)PrioritiesIn

				carrying out informational and educational activities under subparagraph (A),

				the Program shall give priority to supporting the recruitment of pregnant women

				to serve as donors of cord blood for populations that are identified under

				paragraph (1).

								(3)Transplantation as

				treatment optionIn addition to activities regarding recruitment,

				the recruitment program under paragraph (1) shall provide information to

				physicians, other health care professionals, and the public regarding cord

				blood transplants from donors as a treatment option.

							(4)Implementation of

				subsectionThe requirements of this subsection shall be carried

				out by the entity that has been awarded a contract by the Secretary under

				subsection (a) to carry out the functions described in subsection

				(d)(2).

							(h)Patient advocacy and

				case management for bone marrow and cord blood

							(1)In

				generalThe Secretary shall establish and maintain, through a

				contract or other means determined appropriate by the Secretary, an office of

				patient advocacy (in this subsection referred to as the

				Office).

							(2)General

				functionsThe Office shall meet the following

				requirements:

								(A)The Office shall be

				headed by a director.

								(B)The Office shall be

				staffed by individuals with expertise in bone marrow and cord blood therapy

				covered under the Program.

								(C)The Office shall operate

				a system for patient advocacy, which shall be separate from mechanisms for

				donor advocacy, and which shall serve patients for whom the Program is

				conducting, or has been requested to conduct, a search for a bone marrow donor

				or cord blood unit.

								(D)In the case of such a

				patient, the Office shall serve as an advocate for the patient by directly

				providing to the patient (or family members, physicians, or other individuals

				acting on behalf of the patient) individualized services with respect to

				efficiently utilizing the system under paragraphs (1) and (2) of subsection (d)

				to conduct an ongoing search for a bone marrow donor or cord blood unit and

				assist with information regarding third party payor matters.

								(E)In carrying out

				subparagraph (D), the Office shall monitor the system under paragraphs (1) and

				(2) of subsection (d) to determine whether the search needs of the patient

				involved are being met, including with respect to the following:

									(i)Periodically providing to

				the patient (or an individual acting on behalf of the patient) information

				regarding bone marrow donors or cord blood units that are suitably matched to

				the patient, and other information regarding the progress being made in the

				search.

									(ii)Informing the patient

				(or such other individual) if the search has been interrupted or

				discontinued.

									(iii)Identifying and

				resolving problems in the search, to the extent practicable.

									(F)The Office shall ensure

				that the following data are made available to patients:

									(i)The resources available

				through the Program.

									(ii)A comparison of

				transplant centers regarding search and other costs that prior to

				transplantation are charged to patients by transplant centers.

									(iii)The post-transplant

				outcomes for individual transplant centers.

									(iv)Information concerning

				issues that patients may face after a transplant.

									(v)Such other information as

				the Program determines to be appropriate.

									(G)The Office shall conduct

				surveys of patients (or family members, physicians, or other individuals acting

				on behalf of patients) to determine the extent of satisfaction with the system

				for patient advocacy under this subsection, and to identify ways in which the

				system can be improved to best meet the needs of patients.

								(3)Case

				management

								(A)In

				generalIn serving as an advocate for a patient under paragraph

				(2), the Office shall provide individualized case management services directly

				to the patient (or family members, physicians, or other individuals acting on

				behalf of the patient), including—

									(i)individualized case

				assessment; and

									(ii)the functions described

				in paragraph (2)(D) (relating to progress in the search process).

									(B)Postsearch

				functionsIn addition to the case management services described

				in paragraph (1) for patients, the Office shall, on behalf of patients who have

				completed the search for a bone marrow donor or cord blood unit, provide

				information and education on the process of receiving a transplant, including

				the post-transplant process.

								(i)Comment

				proceduresThe Secretary

				shall establish and provide information to the public on procedures under which

				the Secretary shall receive and consider comments from interested persons

				relating to the manner in which the Program is carrying out the duties of the

				Program. The Secretary may promulgate regulations under this section.

						(j)ConsultationIn developing policies affecting the

				Program, the Secretary shall consult with the Advisory Council, the Department

				of Defense Marrow Donor Recruitment and Research Program operated by the

				Department of the Navy, and the board of directors of each entity awarded a

				contract under this section.

						(k)Contracts

							(1)ApplicationTo

				be eligible to enter into a contract under this section, an entity shall submit

				to the Secretary and obtain approval of an application at such time, in such

				manner, and containing such information as the Secretary shall by regulation

				prescribe.

							(2)ConsiderationsIn awarding contracts under this section,

				the Secretary shall give consideration to the continued safety of donors and

				patients and other factors deemed appropriate by the Secretary.

							(l)EligibilityEntities

				eligible to receive a contract under this section shall include private

				nonprofit entities.

						(m)Records

							(1)RecordkeepingEach

				recipient of a contract or subcontract under subsection (a) shall keep such

				records as the Secretary shall prescribe, including records that fully disclose

				the amount and disposition by the recipient of the proceeds of the contract,

				the total cost of the undertaking in connection with which the contract was

				made, and the amount of the portion of the cost of the undertaking supplied by

				other sources, and such other records as will facilitate an effective

				audit.

							(2)Examination of

				recordsThe Secretary and the Comptroller General of the United

				States shall have access to any books, documents, papers, and records of the

				recipient of a contract or subcontract entered into under this section that are

				pertinent to the contract, for the purpose of conducting audits and

				examinations.

							(n)Penalties for

				disclosureAny person who discloses the content of any record

				referred to in subsection (d)(4)(D) or (f)(5)(A) without the prior written

				consent of the donor or potential donor with respect to whom the record is

				maintained, or in violation of the standards described in subsection (f)(5)(B),

				shall be imprisoned for not more than 2 years or fined in accordance with title

				18, United States Code, or

				both.

						.

			(b)Stem cell therapeutic

			 outcomes databaseSection 379A of the

			 Public Health Service Act (42 U.S.C.

			 274l) is amended to read as follows:

				

					379A.Stem cell therapeutic

				outcomes database

						(a)EstablishmentThe

				Secretary shall by contract establish and maintain a scientific database of

				information relating to patients who have been recipients of a stem cell

				therapeutics product (including bone marrow, cord blood, or other such product)

				from a donor.

						(b)InformationThe

				outcomes database shall include information in a standardized electronic format

				with respect to patients described in subsection (a), diagnosis, transplant

				procedures, results, long-term follow-up, and such other information as the

				Secretary determines to be appropriate, to conduct an ongoing evaluation of the

				scientific and clinical status of transplantation involving recipients of a

				stem cell therapeutics product from a donor.

						(c)Annual report on

				patient outcomesThe Secretary shall require the entity awarded a

				contract under this section to submit to the Secretary an annual report

				concerning patient outcomes with respect to each transplant center, based on

				data collected and maintained by the entity pursuant to this section.

						(d)Publicly available

				dataThe outcomes database shall make relevant scientific

				information not containing individually identifiable information available to

				the public in the form of summaries and data sets to encourage medical research

				and to provide information to transplant programs, physicians, patients,

				entities awarded a contract under section 379 donor registries, and cord blood

				banks.

						.

			(c)DefinitionsPart

			 I of title III of the Public Health Service

			 Act (42 U.S.C. 274k et seq.) is amended by inserting after section

			 379A the following:

				

					379A–1.DefinitionsIn this part:

						(1)The term Advisory

				Council means the advisory council established by the Secretary under

				section 379(a)(1).

						(2)The term bone

				marrow means the cells found in adult bone marrow and peripheral

				blood.

						(3)The term outcomes

				database means the database established by the Secretary under section

				379A.

						(4)The term

				Program means the C.W. Bill Young Cell Transplantation Program

				established under section

				379.

						.

			(d)Authorization of

			 appropriationsSection 379B of the Public Health Service Act (42 U.S.C. 274m) is

			 amended to read as follows:

				

					379B.Authorization of

				appropriations

						For the purpose of carrying out this

				part, there are authorized to be appropriated $34,000,000 for fiscal year 2006

				and $38,000,000 for each of fiscal years 2007 through

				2010.

						.

			(e)Conforming

			 amendmentsPart I of title III of the

			 Public Health Service Act (42 U.S.C.

			 274k et seq.) is amended in the part heading, by striking

			 NATIONAL BONE MARROW DONOR

			 REGISTRY and inserting C. W. BILL YOUNG CELL TRANSPLANTATION

			 PROGRAM.

			4.Report on licensure of

			 cord blood unitsNot later

			 than 90 days after the date of enactment of this Act, the Secretary of Health

			 and Human Services, in consultation with the Commissioner of Food and Drugs,

			 shall submit to Congress a report concerning the progress made by the Food and

			 Drug Administration in developing requirements for the licensing of cord blood

			 units.

		

	

		July 11, 2005

		Reported with an amendment

	

